Title: From Thomas Jefferson to Henry Knox, 24 November 1790
From: Jefferson, Thomas
To: Knox, Henry



Nov. 24. 1790.

Th: Jefferson presents his respectful compliments to Genl. Knox and incloses him a copy of a memoire sent him by Blanc the gunsmith who made the 6. fusils sent to Genl. Knox. It will explain to him more fully the extent of Blanc’s improvements.
He incloses him also some certificates in favor of a Mr. Hastings Marks junr. of Virginia who would be glad of some commission in the federal troops to the Westward should an opening exist or occur.
